Order filed October 30, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00281-CV
                                    ____________

                        IN THE INTEREST OF M. E. H.


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-AG-15-002375

                                      ORDER

      A partial reporter’s record has been filed. On August 15, 2018, court reporter
Laura Taylor filed a motion for extension of time until September 30, 2018, to file
the remainder of the reporter’s record. We granted the motion. Because the record
had not been filed, on October 11, 2018, we ordered Taylor to file the record by
October 26, 2018. The record has not been filed, and we have not received a request
for extension of time to file the record. See Tex. R. App. P. 35.1.

      Accordingly, we order Laura Taylor to file the remainder of the reporter’s
record by November 14, 2018. No further extensions will be granted absent
extraordinary circumstances. The trial and appellate courts are jointly responsible
for ensuring the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Taylor does not timely file the record, we will order the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM




                                           2